Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.

Response to Arguments
2.	Applicant’s amendments dated 04/07/2022 concerning independent claim 1 overcome the current rejection under 35 U.S.C. 103  of Olsson’234 et al. (US 2012/0242341) in view of  Olsson’522 et al. (US 2016/0187522 A1).  Therefore Claims 1-5, 8-9,13,17-20, 25-35, and 43 are allowed.
Dependent claims 2-5, 8-9,13,17-20, 25-35, and 43 are also allowed since these claims are dependent upon independent claims 1.

Claim Status
Claims 1-5, 8-9,13,17-20, 25-35, and 43 are pending.
Claims 1-5, 8-9,13,17-20, 25-35, and 43 are allowed.


Allowable Subject Matter
4.	Claims 1-5, 8-9,13,17-20, 25-35, and 43 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a distance measuring system, comprising: a utility locator device including one or more magnetic field antennas, a processing element programmed with instructions for processing received magnetic field signals to determine relative position of one or more magnetic field signal sources in the utility locator device and provide the determined relative position as locator output data and/or store the determined relative position in a non-transitory memory of the locator;
a positioning element, including a positioning element processor, operatively coupled to the locator for determining a location of the utility locator device in three dimensional space and providing output data defining the determined location  a laser rangefinder element integrated in the tracked distance measuring device including a rangefinder processor for determining a distance or relative position to a point of interest (POI) on a surface, and providing rangefinder output data corresponding to the determined distance or relative position to the POI,” in combination with all the other elements of claim 1.  

	Claims 2-5, 8-9,13,17-20, 25-35, and 43 are also allowed as they further limit claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868